     David H. Krieger, Esq.
 1   Nevada Bar No. 9086
     Shawn W. Miller, Esq.
 2
     Nevada Bar No. 7825
 3   HAINES & KRIEGER, LLC
     8985 S. Eastern Ave., Suite 350
 4   Henderson, NV 89123
     (T) (702) 880-5554
 5   (F) (702) 967-6665
     dkrieger@hainesandkrieger.com
 6
     smiller@hainesandkrieger.com
 7
     Attorneys for Plaintiff
 8   NONATO S. MANIPON
                                     UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10
     NONATO S. MANIPON,                                Case No. 2:18-cv-02069-MMD-PAL
11
                        Plaintiff,
12
            v.                                         STIPULATED PROTECTIVE ORDER
13
     TRANS UNION, LLC,
14
                        Defendants.
15

16
            IT IS HEREBY STIPULATED by and between Plaintiff NONATO S. MANIPON
17
     (“Plaintiff”) and Defendant TRANS UNION, LLC (“TransUnion”), collectively, the “Parties”,
18
     by and through their counsel of record, as follows:
19
            WHEREAS, documents and information have been and may be sought, produced or
20
     exhibited by and among the parties to this action relating to trade secrets, confidential research,
21
     development, technology or other proprietary information belonging to the defendants and/or
22
     personal income, credit and other confidential information of Plaintiff.
23
            THEREFORE, an Order of this Court protecting such confidential information shall be
24
     and hereby is made by this Court on the following terms:
25
            1.      This Order shall govern the use, handling and disclosure of all documents,
26
     testimony or information produced or given in this action which are designated to be subject to
27

28
 1   this Order in accordance with the terms hereof.
 2          2.      Any party or non-party producing or filing documents or other materials in this
 3   action may designate such materials and the information contained therein subject to this Order
 4   by typing or stamping on the front of the document, or on the portion(s) of the document for
 5   which confidential treatment is designated, “Confidential.”
 6          3.      To the extent any motions, briefs, pleadings, deposition transcripts, or other
 7   papers to be filed with the Court incorporate documents or information subject to this Order, the
 8   party filing such papers shall designate such materials, or portions thereof, as “Confidential,” and
 9   shall file them with the clerk under seal; provided, however, that a copy of such filing having the
10   confidential information deleted therefrom may be made part of the public record. Any party
11   filing any document under seal must comply with the requirements of Local Rules.
12          4.      All documents, transcripts, or other materials subject to this Order, and all
13   information derived therefrom (including, but not limited to, all testimony, deposition, or
14   otherwise, that refers, reflects or otherwise discusses any information designated Confidential
15   hereunder), shall not be used, directly or indirectly, by any person, including Plaintiff, and
16   TransUnion, commercial or competitive purposes or for any purpose whatsoever other than
17   solely for the preparation and trial of this action in accordance with the provisions of this Order.
18          5.         All depositions or portions of depositions taken in this action that contain
19   confidential information may be designated as “Confidential” and thereby obtain the protections
20   accorded other confidential information. The parties shall have twenty-one (21) days from the
21   date a deposition is taken, or fourteen (14) days from the date a deposition transcript is received,
22   whichever date is greater, to serve a notice to all parties designating portions as “Confidential.”
23   Until such time, all deposition testimony shall be treated as confidential information. To the
24   extent any designations are made on the record during the deposition, the designating party need
25   not serve a notice re-designating those portions of the transcript as confidential information.
26   Any party may challenge any such designation in accordance with Paragraph 14 of this Order.
27          6.      Except with the prior written consent of the individual or entity designating a
28
                                                    2 of 7
 1   document or portions of a document as “Confidential,” or pursuant to prior Order after notice,
 2   any document, transcript or pleading given “Confidential” treatment under this Order, and any
 3   information contained in, or derived from any such materials (including but not limited to, all
 4   deposition testimony that refers, reflects or otherwise discusses any information designated
 5   confidential hereunder) may not be disclosed other than in accordance with this Order and may
 6   not be disclosed to any person other than: (a) the Court and its officers; (b) parties to this
 7   litigation; (c) counsel for the parties, whether retained counsel or in-house counsel and
 8   employees of counsel assigned to assist such counsel in the preparation of this litigation; (d) fact
 9   witnesses subject to a proffer to the Court or a stipulation of the parties that such witnesses need
10   to know such information; (e) present or former employees of the producing party in connection
11   with their depositions in this action (provided that no former employees shall be shown
12   documents prepared after the date of his or her departure); and (f) experts specifically retained as
13   consultants or expert witnesses in connection with this litigation.
14          7.         Documents produced pursuant to this Order shall not be made available to any
15   person designated in Subparagraph 6 (f) unless he or she shall have first read this Order, agreed
16   to be bound by its terms, and signed the attached Declaration of Compliance.
17          8.         Third parties who are the subject of discovery requests, subpoenas or
18   depositions in this case may take advantage of the provisions of this Protective Order by
19   providing the parties with written notice that they intend to comply with and be bound by the
20   terms of this Protective Order.
21          9.      All persons receiving any or all documents produced pursuant to this Order shall
22   be advised of their confidential nature. All persons to whom confidential information and/or
23   documents are disclosed are hereby enjoined from disclosing same to any person except as
24   provided herein, and are further enjoined from using same except in the preparation for and trial
25   of the above-captioned action between the named parties thereto.          No person receiving or
26   reviewing such confidential documents, information or transcript shall disseminate or disclose
27   them to any person other than those described above in Paragraph 6 and for the purposes
28
                                                    3 of 7
 1   specified, and in no event, shall such person make any other use of such document or transcript.
 2          10.     Nothing in this Order shall prevent a party from using at trial any information or
 3   materials designated “Confidential.”
 4          11.     This Order has been agreed to by the parties to facilitate discovery and the
 5   production of relevant evidence in this action.         Neither the entry of this Order, nor the
 6   designation of any information, document, or the like as “Confidential,” nor the failure to make
 7   such designation, shall constitute evidence with respect to any issue in this action.
 8            12.      Inadvertent failure to designate any document, transcript, or other materials
 9    “Confidential” will not constitute a waiver of an otherwise valid claim of confidentiality
10    pursuant to this Order, so long as a claim of confidentiality is promptly asserted after discovery
11    of the inadvertent failure. If a party designates a document as “Confidential” after it was
12    initially produced, the receiving party, on notification of the designation, must make a
13    reasonable effort to assure that the document is treated in accordance with the provisions of
14    this Order, and upon request from the producing party certify that the designated documents
15    have been maintained as confidential information. The designating party shall have the
16    burden of proving that any document designated as CONFIDENTIAL is entitled to such
17    protection.
18          13.     Within sixty (60) days after the final termination of this litigation, all documents,
19   transcripts, or other materials afforded confidential treatment pursuant to this Order, including
20   any extracts, summaries or compilations taken therefrom, but excluding any materials which in
21   the good faith judgment of counsel are work product materials, shall be returned to the Producing
22   Party. In lieu of return, the parties may agree to destroy the documents, to the extent practicable.
23          14.     In the event that any party to this litigation disagrees at any point in these
24   proceedings with any designation made under this Protective Order, the parties shall first try to
25   resolve such dispute in good faith on an informal basis. If the dispute cannot be resolved, the
26   party objecting to the designation may seek appropriate relief from this Court. During the
27   pendency of any challenge to the designation of a document or information, the designated
28
                                                    4 of 7
 1   document or information shall continue to be treated as “Confidential” subject to the provisions
 2   of this Protective Order.
 3          15.     Nothing herein shall affect or restrict the rights of any party with respect to its
 4   own documents or to the information obtained or developed independently of documents,
 5   transcripts and materials afforded confidential treatment pursuant to this Order.
 6            16.      The Court retains the right to allow disclosure of any subject covered by this
 7    stipulation or to modify this stipulation at any time in the interest of justice.
 8          IT IS SO STIPULATED.
            Dated January 3, 2019
 9

10   /s/ Shawn W. Miller     .                         /s/ Trevor R. Waite           .
     Shawn W. Miller, Esq.                             Trevor R. Waite, Esq.
11   Nevada Bar No. 7825                               Alverson, Taylor, Mortensen & Sanders
     HAINES & KRIEGER, LLC                             6605 Grand Montecito Parkway
12   8985 S. Eastern Avenue                            Suite 200
     Suite 350                                         Las Vegas, NV 89149
13
     Henderson, Nevada 89123
14                                                     Attorneys for Defendant, TransUnion
     Attorneys for Plaintiff
15

16                                                 ORDER
            IT IS SO ORDERED.
17

18
                                                        UNITED STATES MAGISTRATE JUDGE
19

20                                                                January 4, 2019
                                                        Dated: _______________________________

21

22

23

24

25

26

27
28
                                                     5 of 7
 1                                              EXHIBIT A
 2                                DECLARATION OF COMPLIANCE
 3            I, _____________________________________, declare as follows:
 4            1.    My address is ________________________________________________.
 5            2.    My present employer is ________________________________________.
 6            3.    My present occupation or job description is _________________________.
 7            4     I have received a copy of the Stipulated Protective Order entered in this action on
 8   _______________, 20___.
 9            5.    I have carefully read and understand the provisions of this Stipulated Protective
10   Order.
11            6.    I will comply with all provisions of this Stipulated Protective Order.
12            7.    I will hold in confidence, and will not disclose to anyone not qualified under the
13   Stipulated Protective Order, any information, documents or other materials produced subject to
14   this Stipulated Protective Order.
15            8.    I will use such information, documents or other materials produced subject to this
16   Stipulated Protective Order only for purposes of this present action.
17            9.    Upon termination of this action, or upon request, I will return and deliver all
18   information, documents or other materials produced subject to this Stipulated Protective Order,
19   and all documents or things which I have prepared relating to the information, documents or
20   other materials that are subject to the Stipulated Protective Order, to my counsel in this action, or
21   to counsel for the party by whom I am employed or retained or from whom I received the
22   documents.
23   …
24

25   …
26

27   …
28
                                                    6 of 7
 1          10.     I hereby submit to the jurisdiction of this Court for the purposes of enforcing the
 2   Stipulated Protective Order in this action. I declare under penalty of perjury under the laws of the
 3   United States that the following is true and correct.
 4          Executed this ____ day of _____________, 2017 at __________________.
 5
                                                             _______________________________
 6                                                           QUALIFIED                   PERSON
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                    7 of 7
